Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 22-31 are allowed and renumbered as 1-10. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 22:
The prior art of record, Hotti et al (U.S. Patent Application Publication No. 20030084073) teaches an invention in the area of distributed system and database security. The invention relates to a method and an arrangement for increasing the level of trust between a master and a replica database by allowing the master database to perform an "unpredictable" audit of the replica database whenever deemed appropriate by the master database. The master database may for example define and generate an audit application and send it to at least one replica database using push synchronization and force the replica database to perform the audit application. The master database may also prepare expected results of the audit of the replica database and store them for later verification. After auditing the replica database may synchronize the results of the audit back to the master database for verification. The information flow between the master and replica databases is advantageously encrypted in a secure manner. 

The prior art of record, Corcoran (U.S. Patent No. 9411835) teaches a method of validating data between a first system and at least one second system, wherein the first and second systems have corresponding data volumes, the method comprising isolating first and second data volumes in the first and second systems respectively, wherein the first and second data volumes comprise the corresponding data volumes; generating a checksum for the first and second data volumes; comparing the checksum between the first and second data volumes; and indicating an error if the checksum between the first and second data volumes is different; and inserting results into a database for reporting, for event monitoring or for statistical analysis.  
The prior art of records do not render obvious to one ordinary skilled in the art at the time of applicant’s invention nor anticipate the combination of claimed elements including “receiving a hash of production data that resides at a production volume of a production site; storing the hash to a replica site journal of a replica site; receiving an 

Claims 23-31:


Relevant Prior Art
Wei et al, U.S. Patent No. 9405815, is directed to a computing system for recovering volumes in a distributed computing environment while reducing downtime of storage servers. In an embodiment, a storage server contacts a control plane after a storage failure has occurred. If the storage server hosts an authoritative copy of an offline volume, the storage server is requested to restore the volume. Non-authoritative volumes are removed from the storage server and the storage server provides read access to the restored volume while resuming storage services. 
The above reference is pertinent arts listed in PTO-892 from. It is directed to the same field of invention to the state of art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nan Hutton whose telephone number is 571-270-1223.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAN HUTTON/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        03/21/2022